UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A File No. 002-60770 File No. 811-02806 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. // Post-Effective Amendment No. 71 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 71 (Check appropriate box or boxes) DELAWARE GROUP CASH RESERVE (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): // immediately upon filing pursuant to paragraph (b) /X/ on January 5, 2016 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: /X/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 71, Amendment No. 71 to Registrant’s Registration Statement on Form N-1A (the “Amendment”) is being filed under Rule 485(b)(1)(iii) and incorporates by reference from Post-Effective Amendment No. 68, Amendment No. 68 (“PEA 68”) (i) the Prospectus for the Delaware Investments Ultrashort Fund (formerly, Delaware Cash Reserve Fund); (ii) the Statement of Additional Information for the aforementioned fund; and (iii) the Part C.This Amendment is being filed for the purposes of delaying the effectiveness of PEA 68. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Philadelphia and Commonwealth of Pennsylvania on this 29th day of December, 2015. DELAWARE GROUP CASH RESERVE By:/s/ Shawn Lytle Shawn Lytle President/Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Shawn Lytle Shawn Lytle President/Chief Executive Officer (Principal Executive Officer) and Trustee December 29, 2015 Thomas L. Bennett * Thomas L. Bennett Chairman and Trustee December 29, 2015 Ann D. Borowiec* Ann D. Borowiec Trustee December 29, 2015 Joseph W. Chow * Joseph W. Chow Trustee December 29, 2015 John A. Fry * John A. Fry Trustee December 29, 2015 Lucinda S. Landreth* Lucinda S. Landreth Trustee December 29, 2015 Frances A. Sevilla-Sacasa * Frances A. Sevilla-Sacasa Trustee December 29, 2015 Thomas K. Whitford* Thomas K. Whitford Trustee December 29, 2015 Janet L. Yeomans * Janet L. Yeomans Trustee December 29, 2015 Richard Salus* Richard Salus Senior Vice President/Chief Financial Officer (Principal Financial Officer) December 29, 2015 *By: /s/ Shawn Lytle Shawn Lytle as Attorney-in-Fact for each of the persons indicated (Pursuant to Powers of Attorney previously filed)
